

116 HR 2910 IH: To provide that an order by the Secretary of the Interior imposing a moratorium on Federal coal leasing shall not take effect unless a joint resolution of approval is enacted, and for other purposes.
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2910IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Ms. Cheney introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that an order by the Secretary of the Interior imposing a moratorium on Federal coal
			 leasing shall not take effect unless a joint resolution of approval is
			 enacted, and for other purposes.
	
		1.Congressional approval for order by Secretary of the Interior imposing a moratorium on Federal coal
 leasingAn order by the Secretary of the Interior imposing a moratorium on Federal coal leasing shall have no force or effect unless—
 (1)the Secretary submits to Congress the proposed order; and (2)a joint resolution that approves the order is enacted within 30 legislative days after the proposed order is received by Congress.
 2.Rescission of moratorium on coal leasingSecretarial Order 3338, issued by the Secretary of Interior on January 15, 2016, shall have no force or effect.
		